Morphy, J.
The defendant having purchased at auction a slave named Fanny, belonging to the petitioner, for the sum of $835, took her into his possession, but when required to sign the sale, refused to do so, on the ground, that the girl did not suit him, but without pretending, that she had any redhibitory vice or malady. He afterwards took the slave to the auctioneer, J. A. Beard, who had sold her, and, to avoid all trouble, agreed that she should be re-sold on his account, and that he would be responsible for any loss that might arise from the sale. The girl was accordingly sold some time after, and brought only $600, which was received by the plaintiff, from the new purchaser. This suit is brought to recover the difference between the two sales ; and *264some charges and expenses incident to the keeping of the girl until the time of the re-sale, the costs of advertisements, &c. There was a judgment below in favor of the plaintiff, from which the defendant appealed.
The promise of the defendant to pay any loss that might result from a re-sale of the girl on his own account, and his authority to Beard, the auctioneer, to do the best he could with her, entirely relieved the plaintiff from making the proof which would be necessary in an ordinary case of a re-sale, a la folie encliére. Under the powers given to him, Beard put the girl up several times, and bid her in, finding that she did not bring the price he thought she was worth; and the defendant, when informed of what had been done by Beard, answered, that it was all right, and to do the best he could with her. The expenses and account, paid by the plaintiff are satisfactorily proved.

Judgment affirmed.